DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Izume 6,422,144 B1 (hereinafter Izume).
Regarding claim 1, Izume teaches a ductor roller for a printing machine comprising:
a shaft (7, Fig. 3) provided with an air supply pipe (10, Fig. 3);
a plurality of individual ductor rollers (5, Fig. 3); and
a plurality of electromagnetic valves, wherein the individual ductor rollers and the electromagnetic valves are connected to the shaft, and wherein the individual ductor rollers are advanced pneumatically by said electromagnetic valves (valves 28, Fig. 4),
wherein the individual ductor rollers are provided with housings associated with the shaft and configured to move forward and backward (8, Fig. 3);

bearing members connecting the roller members to the housings (9, Fig. 3),
wherein said electromagnetic valves are placed in said housings (28 inside 8, Fig. 4), and
wherein protection members (15, Fig. 3) for the electromagnetic valves are placed in clearance between the individual ductor rollers, and are oil-resistant (“made of a suitable rubberlike elastic material such as natural rubber, synthetic rubber,” col. 8, lines 36-38), are associated with and supported by the shaft, and are provided with circularly cylindrical or arc-like covers covering at least upper portions of side ends of said housings (15, Fig. 3; “dustproof member 15 in the form of a short cylinder,” col. 8, line 33).
Regarding claim 2, Izume teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Izume also teaches wherein said protection members comprise: plate-like portions having association holes that are associated with said shaft; and said circularly cylindrical or arc-like covers (outer faces of 15 are like plates, and the shaft 7 passes through a hole in the center of 15 that is large enough to allow passage of the shaft 7 through the hole in the center of 15, Fig. 3).
Regarding claim 3, Izume teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Izume also teaches wherein said circularly cylindrical or arc-like covers are circularly cylindrical and have a trough on a circular face of the circularly cylindrical covers, and wherein the trough is low at a central portion of the circularly cylindrical covers and high at side end portions of the circularly cylindrical covers, both in an axial direction of said shaft (“a flange portion 15a slightly bulging inward from each of its opposite ends,” col. 8, lines 38-40; the trough is the portion between the slightly inwardly bulging flange portions, Fig. 3).
Regarding claim 4, Izume teaches the invention of claim 3, as set forth in the rejection of 
Regarding claim 6, Izume teaches a protection member for protecting an electromagnetic valve in a ductor roller for a printing machine, wherein the ductor roller comprises:
a shaft (7, Fig. 3) provided with an air supply pipe (10, Fig. 3);
a plurality of individual ductor rollers comprising housings (8, Fig. 3), bearings (9, Fig. 3), and roller members (5, Fig. 3) connected to the housings via the bearings (9, Fig. 3); and
a plurality of electromagnetic valves (28, Fig. 4),
wherein the individual ductor rollers and the electromagnetic valves are connected to the shaft, wherein the individual ductor rollers are advanced pneumatically by said electromagnetic valves toward an ink fountain roller of the printing machine, and wherein said electromagnetic valves are placed in said housings (valves 28 inside housings 8, Fig. 4),
wherein the protection member (15, Fig. 3) is oil-resistant (“made of a suitable rubberlike elastic material such as natural rubber, synthetic rubber,” col. 8, lines 36-38), is provided with an association hole for association with the shaft (the shaft 7 passes through a hole in the center of 15 that is large enough to allow passage of the shaft 7 through the hole in the center of 15, Fig. 3), and is provided with a circularly cylindrical cover (15, Fig. 3; “dustproof member 15 in the form of a short cylinder,” col. 8, line 33) for covering at least an upper portion of side end of the housing of the individual ductor roller and having a trough on a circular face of the circularly cylindrical cover (“a flange portion 15a slightly bulging inward from each of its opposite ends,” col. 8, lines 38-40; the trough is the portion between the slightly inwardly bulging flange portions, Fig. 3), and
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior art of record does not teach or render obvious a ductor roller for a printing machine having all of the recited features, including a shaft provided with an air supply pipe; a plurality of individual ductor rollers; and a plurality of electromagnetic valves, wherein the individual ductor rollers and the electromagnetic valves are connected to the shaft, and wherein the individual ductor rollers are advanced pneumatically by said electromagnetic valves, wherein the individual ductor rollers are provided with housings associated with the shaft and configured to move forward and backward; roller members configured to contact an ink fountain roller and an ink distribution roller, both of the printing machine; and bearing members connecting the roller members to the housings, wherein said electromagnetic valves are placed in said housings, and wherein protection members for the electromagnetic valves are placed in clearance between the individual ductor rollers, and are oil-resistant, are associated with and supported by the shaft, and are provided with circularly cylindrical or arc-like covers covering at least upper portions of side ends of said housings, and wherein at least a projection dropping cleaning liquid for printing machines downward is present at a lower end of the trough.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Izume, US Patent Number 5,688,217 A, and Simeth, US Patent Number 4,632,029 A, each teach a segmented ductor roller having electromagnetic valves for moving the segments, along with dust seals between the segments of the ductor rollers, the dust seals being similar yet dissimilar in a non-anticipatory or non-obviating way to the protection members of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at:
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEO T HINZE/
Patent Examiner
AU 2853
08 May 2021


/Leslie J Evanisko/            Primary Examiner, Art Unit 2853